Appeal by S.F.R. Realty Associates from stated portions of an order of the Supreme Court, Nassau County, entered May 28, 1987, and cross appeal by Two Guys From Harrison-N.Y. and Grace Retail Corporation, from so much of the order as denied their application for summary judgment.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Justice Balletta at the Supreme Court. Thompson, J. P., Brown, Weinstein and Sullivan, JJ., concur.